Citation Nr: 0721416	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO. 06-16 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 until March 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2005 and March 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1. The veteran is in receipt of service connection for grand 
mal epilepsy, evaluated as 60 percent disabling and for 
dilantin hyperplasia of the gingival associated with grand 
mal epilepsy, evaluated as noncompensable; the current 
combined rating for the veteran's two service-connected 
disabilities is 60 percent.

2. The veteran has a college education and past work 
experience as a technical and welding instructor at a 
community college.

3. With full consideration of the veteran's educational 
background and occupational experience, and with resolution 
of doubt in the veteran's favor, it is more likely than not 
that the veteran's service-connected disability is of such 
severity as to preclude him from obtaining or retaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2004, 
September 2005 and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The March 2006 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. 
Additionally, the veteran was afforded a VA examination in 
connection with his claim and provided testimony at a Board 
hearing. The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
or other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. 


The Merits of the Claim

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher. 38 C.F.R. § 4.16. For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id. Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled. 
38 C.F.R. § 4.16(b).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341. In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability. 38 C.F.R. § 4.15.

In this case, service connection is in effect for grand mal 
epilepsy, rated as 60 percent disabling, and for dilantin 
hyperplasia of the gingival associated with grand mal 
epilepsy rated as noncompensable. These disabilities have a 
combined evaluation of 60 percent and may be considered as 
one disability as they resulted from a common etiology. 
38 C.F.R. § 4.16(a)(2). Thus, the veteran meets the criteria 
of 38 C.F.R. § 4.16 as he has one disability rated as 60 
percent disabling.

The remaining question before the Board therefore is whether 
the veteran is unemployable by reason of his service-
connected disabilities alone, taking into consideration his 
educational and occupational background. The fact that a 
veteran was unemployed is not enough. The question is whether 
his service-connected disorders without regard to his 
nonservice-connected disorders or lack of work skills or 
advancing age made him incapable of performing the acts 
required by employment. See Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). A review of the record reveals that the 
veteran worked as a technical and welding instructor at a 
community college for approximately 23 years, prior to 
retiring in 1991 at the age of 65. On the veteran's 
application for TDIU he indicated he had a college education 
and noted that he lost 1 or 2 days a month due to his 
disability while he was employed at the community college. 
The evidence illustrates the veteran has not been employed 
since his retirement.

Evidence for consideration with respect to this matter 
includes a December 2004 letter from A.W., M.D., a private 
physician, in which Dr. W. related he treated the veteran's 
seizure disorder for several years. Dr. W. noted that the 
veteran had a teaching certificate for many years but was 
unable to teach secondary to the seizure problem. Dr. W's 
treatment records documented follow up treatment for a 
chronic seizure disorder and illustrated increased syncope 
and falls during 2005. 

Similarly, VA outpatient treatment records support the 
conclusion that the veteran's seizures preclude work. For 
example, a January 2006 VA outpatient treatment record 
reflected a history of syncope on a daily basis since 
November 2005. The veteran described the episodes as "drop 
attacks" with no warning. The episodes resulted in the 
veteran falling and the veteran hit his head at least twice. 
While the veteran denied confusion after the episode, the 
wife indicated he was confused. The veteran denied losing 
bowel or bladder function and denied tonic/clonic activity. 
The differential diagnosis at that time included arrhythmia, 
breakthrough seizure, carotid stenosis, and narcolepsy.

The veteran underwent a VA examination in March 2006. During 
this examination, the veteran related he was retired and not 
currently employed. The veteran reported he previously had 
seizures once a month but indicated the frequency of the 
seizures had increased to once a week. The examiner, however, 
concluded that the seizure disorder was well controlled and 
had no significant effects on the veteran's occupation and 
did not limit employability.

The veteran also presented testimony at a March 2007 Board 
hearing. The veteran testified he previously worked at a 
college but retired at age 65 and had not worked since that 
time. He explained he did not do anything at home and stated 
it was inconceivable to work, particularly with a broken 
back. The veteran related he tried to work, but it was mainly 
volunteer work. The veteran indicated he resided in a nursing 
home. The veteran's spouse explained the veteran had been 
hospitalized due to seizures and falling and had cut his arm 
badly. As a result of that, the veteran was placed in a 
nursing home based upon a doctor's recommendation. The spouse 
also indicated the veteran fell and fractured a vertebra in 
his back due to a seizure. 

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of- the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993). The 
Board is of the opinion that the point of equipoise has been 
reached in this matter. Specifically, there is some evidence, 
such as the March 2006 VA examination, which suggest the 
veteran is not rendered unemployable by his service connected 
disabilities. However, there is also evidence indicating the 
veteran is unable to maintain gainful employment. Most 
significantly, the veteran and his spouse have testified that 
he has recently been placed in a nursing home due to his 
increased seizures and episodes of falling. There is nothing 
in the record suggesting either the veteran or his spouse is 
not credible. In fact, the most recent medical records in 
evidence corroborate the increased episodes of syncope and 
falling. Therefore, based on its review of the relevant 
evidence, and giving the benefit of the doubt to the veteran, 
the Board finds that it is as likely as not the veteran is 
precluded from work by his grand mal seizures and related gum 
disorder as he is due to his other non-service-connected 
impairments. As such, a total disability evaluation based 
upon individual unemployability is warranted.


ORDER

A total disability evaluation based on individual 
unemployability is granted subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


